
	
		II
		111th CONGRESS
		1st Session
		S. 990
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2009
			Ms. Stabenow (for
			 herself, Mr. Lugar, and
			 Mr. Sanders) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act
		  to expand access to healthy afterschool meals for school children in working
		  families.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Afterschool Flexibility to Expand
			 Reimbursement for School Meals Act of 2009 or the
			 AFTERSchool Meals Act of
			 2009.
		2.Program for
			 at-risk school childrenSection 17(r)(5) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1766(r)(5)) is amended—
			(1)by striking
			 The Secretary and inserting the following:
				
					(A)In
				generalExcept as provided in subparagraph (B), the
				Secretary
					;
				and
			(2)by adding at the
			 end the following:
				
					(B)Program
				expansionBeginning with the first full school year after the
				date of enactment of the Afterschool
				Flexibility to Expand Reimbursement for School Meals Act of 2009,
				the Secretary shall expand reimbursement under this subsection for meals served
				under a program to institutions located in any State that elects to participate
				under this
				subsection.
					.
			3.Meals and meal
			 supplements for children in afterschool careSection 17A of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1766a) is amended—
			(1)in the section
			 heading, by striking Meal
			 supplements and inserting Meals and meal supplements;
			(2)in subsection
			 (a)(1), by striking meal supplements and inserting meals
			 and meal supplements;
			(3)in subsection
			 (b), by inserting reimbursed under subsection (c) and meals reimbursed
			 under subsection (e) after supplements;
			(4)in subsection
			 (d), by striking the subsection heading and all that follows through The
			 requirements and inserting the following:
				
					(d)Contents of
				meals and meal supplements
						(1)MealsThe
				Secretary shall prescribe requirements for contents of meals served under
				subsection (e).
						(2)Meal
				supplementsThe
				requirements
						;
				and
			(5)by adding at the
			 end the following:
				
					(e)Meal
				reimbursement
						(1)Requirements
							(A)In
				generalAn eligible elementary or secondary school may claim
				reimbursement under this section only for 1 meal per child per day served under
				a program organized primarily to provide care to at-risk school children (as
				defined in section 17(r)(1)) during after-school hours, weekends, or holidays
				during the regular school year.
							(B)RatesA
				meal shall be reimbursed under this subsection at the rate established for free
				lunches and suppers under section 17(c).
							(C)No
				chargeA meal claimed for reimbursement under this subsection
				shall be served without charge.
							(2)LimitationThe
				Secretary shall limit reimbursement under this subsection for meals served
				under a program to eligible schools located in the States described in section
				17(r)(5).
						(3)Grant
				program
							(A)In
				generalThe Secretary shall carry out a program under which the
				Secretary shall award 1-year grants to States described in section 17(r)(5) to
				encourage schools and institutions in the States to participate in the programs
				under this section and section 17(r).
							(B)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this
				paragraph.
							.
			
